In an action, inter alia, to recover damages for unfair competition, injurious falsehood, subornation of perjury, tortious interference with a business arrangement, and federal civil racketeering, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Harkavy, J.), dated December 1, 2004, as granted those branches of the defendants’ motion which were for summary judgment dismissing the first, second, third, fifth, and sixth causes of action, and denied their cross motion for leave to amend the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendants made a prima facie showing of entitlement to judgment as a matter of law (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]; Zuckerman v City of New York, 49 NY2d 557 [1980]). In opposition, the plaintiffs failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted those branches of the defendants’ motion which were for summary judgment dismissing the first, second, third, fifth, and sixth causes of action.
The Supreme Court also properly denied the plaintiffs cross motion for leave to amend the complaint (see Pappas & Marshall v Ross Logistics, 222 AD2d 424 [1995]; Penna v Caratozzolo, 131 AD2d 738, 739 [1987]; SRW Assoc. v Bellport Beach Prop. Owners, 129 AD2d 328, 331-332 [1987]). Schmidt, J.P., Santucci, Skelos and Lunn, JJ., concur. [See 5 Misc 3d 1021(A), 2004 NY Slip Op 51498(11) (2004).]